Citation Nr: 0902166	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee 
sprain, to include as secondary to service-connected right 
ankle sprain.

2. Entitlement to service connection for left ankle sprain, 
to include as secondary to service-connected right ankle 
sprain.

3. Entitlement to service connection for low back disability, 
to include as secondary to service-connected right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to April 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board in June 2007, when these 
issues were remanded for additional development of the 
evidence.  The case was again before the Board in April 2008, 
when it was remanded for issuance of a supplemental statement 
of the case and RO/AMC review of newly submitted evidence.

The issue of entitlement to service connection for bilateral 
knee sprain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left ankle disability was not manifested during 
the veteran's active service or for many years thereafter, 
nor is any chronic left ankle disability otherwise related to 
such service, nor is any chronic left ankle disability caused 
or aggravated by the veteran's service-connected right ankle 
disability.

2.  A chronic low back disability was not manifested during 
the veteran's active service or for many years thereafter, 
nor is any chronic low back disability otherwise related to 
such service, nor is any chronic low back disability caused 
or aggravated by the veteran's service-connected right ankle 
disability.




CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic left ankle disability be presumed to have been 
incurred in such service, nor is a chronic left ankle 
disability proximately due to or the result of the veteran's 
service connected right ankle.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2008).

2.  A chronic low back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic low back disability be presumed to have been incurred 
in such service, nor is a chronic low back disability 
proximately due to or the result of the veteran's service 
connected right ankle.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection on a direct basis in letters dated March 
2003 and May 2003.  Moreover, in these letters the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that both letters were sent to the 
appellant prior to the July 2003 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

At this point the Board recognizes that the veteran was not 
furnished pre-adjudication notice of the elements of service 
connection on a secondary basis under 38 C.F.R. § 3.310.  
After reviewing the totality of the record, the Board finds 
no resulting prejudice to the veteran.  Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that any VCAA 
notice error should be presumed prejudicial and that it is 
VA's burden to rebut this presumption).  The procedural 
history of this appeal shows that when the appeal originated, 
the claim was on a direct service connection basis.  It was 
only after the subsequent grant of service connection for 
right ankle sprain that a secondary service connection theory 
arose.  The Board, in fact, recognized this and remanded the 
case in June 2007 for appropriate development of the 
secondary service connection theory.  The record persuasively 
shows that the veteran has had actual notice of the evidence 
necessary to substantiate a secondary service connection 
claim.  Pleadings from the veteran's representative in April 
2007, February 2008, and May 2008 all reflect full knowledge 
of the elements of a secondary service connection theory.  
Not only was a VA examination conducted with opinion as to 
secondary service connection, but the veteran submitted 
additional evidence.  The secondary service connection claim 
was subsequently adjudicated by the RO as reflected by 
supplemental statements of the case furnished in October 2007 
and April 2008.  These various procedural actions, together 
with the fact that the veteran has at all times been 
represented by a national service organization well-versed 
and well-trained on all aspects of service connection, leads 
the Board to conclude that the veteran had actual knowledge 
of the evidence necessary to substantiate a secondary service 
connection claim and that no useful purpose would be served 
by delaying appellate review for additional VCAA notice. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, an effectively timely March 2006 
letter provided notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted.  This letter was effectively 
timely because it was sent prior to the most recent RO-level 
readjudication of these claims with the issuance of the April 
2008 supplemental statement of the case.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  A VA 
examination report from October 2007 is of record and was 
prepared in connection with this appeal.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the claims addressed in 
this decision and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with these claims.
Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Turning first to consideration of service connection on a 
direct basis, the Board finds that the preponderance of the 
evidence is against findings that the veteran currently 
suffers from any disability of the low back or the left ankle 
which is etiologically related to his military service.  The 
service medical records contain no suggestion of injury or 
symptomatology involving the veteran's low back or left 
ankle.  Significantly, the March 1971 service separation 
examination report shows that the veteran's lower 
extremities, feet, and spine were all medically evaluated to 
be clinically normal with no pertinent abnormalities noted 
nor symptoms reported.  This probative competent medical 
report strongly suggests that neither trained medical 
professionals nor the veteran himself believed that he 
suffered from a chronic disability of the low back or left 
ankle at the time he was separated from service.  This, 
together with the absence of pertinent injury or 
symptomatology in the broader service medical records, 
constitute probative contemporaneous evidence weighing 
against the veteran's claims, showing no manifestation of a 
chronic low back or left ankle disability during service.

The Board acknowledges that the veteran has alleged, 
including as reported in the October 2007 VA examination 
report, that he originally injured his back and left ankle in 
a fall during service in 1970.  The Board has considered the 
veteran's competent testimony concerning his recollection of 
in-service injury.  However, the Board finds that the 
contemporaneous medical treatment records from the veteran's 
period of service are more probative than the veteran's 
hindsight recollections from several decades after service.  
The Board notes that while the service medical records 
indicate a right ankle injury during this period (for which 
service-connection has already been granted), there is no 
suggestion of any treatment or symptoms of low back or left 
ankle injury in the service medical records.  The Board again 
notes that the service separation examination indicates no 
low back or left ankle disabilities.  Thus, the Board finds 
that the most probative evidence of record shows that the 
veteran did not manifest any chronic disability of the low 
back or left ankle during service.

The October 2007 VA examination report contains a medical 
opinion, informed by review of the claims file and personal 
examination and interview of the veteran, weighing against a 
finding of any current low back or left ankle disability 
etiologically related to service.  The examiner states that 
"The veteran's left ankle ... and low back are less likely as 
not (less than 50/50 probability) caused by or a result of 
veteran's service.  These conditions or disabilities were not 
manifested during his active duty."  The examiner explains 
the rationale for this impression, citing that "no 
symptomatology was reported at separation exam and no 
recurrent problems with these joints as per no medical 
treatment was sought in the service."

Moreover, the examiner cites that there is  "[n]o 
chronological evidence that the veteran had problems with his 
joints after the military service until 1990's."  The Board 
notes that its own review of the medical evidence of record 
is consistent with the facts cited in the October 2007 VA 
examiner's discussion of the rationale for the medical 
opinion.  That there is no evidence of pertinent medical 
treatment or symptomatology related to the low back or left 
ankle for at least approximately 20 years following 
separation from service weighs significantly against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

No other medical opinion of record contradicts the conclusion 
of the October 2007 VA examination report.  Thus, the most 
probative medical evidence addressing the etiology of the 
veteran's low back and left ankle disabilities indicates that 
there is no nexus between those disabilities and service.

As the Board finds that the most probative evidence shows 
that the veteran did not incur chronic low back and left 
ankle disabilities during service, service connection is not 
warranted on a direct basis.

Turning now to consideration of these claims on the secondary 
theory of service connection advanced by the veteran, the 
Board finds that the preponderance of the evidence is against 
finding that the low back and left ankle disabilities are 
caused by his service connected right ankle disability.  The 
preponderance of the evidence is also against finding that 
the low back and left ankle disabilities have been 
permanently aggravated, beyond their natural progression, by 
the service connected right ankle disability.  None of the 
veteran's medical records expressly indicate such causation 
or aggravation.

The October 2007 VA examination report, informed by review of 
the claims file and personal examination and interview of the 
veteran, contains the probative competent medical opinion 
that "[t]he veteran's left ankle ... [and] low back are less 
likely as not ... due to or has been permanently aggravated by 
the veteran's service-connected right ankle disability."  
The examiner discusses a rationale, explaining "[h]e 
presents mechanical back pain which may be related to other 
causes.  His left ankle is not presenting evidence of 
arthritis beyond the natural progression.  The veteran has 
obesity, and the genetic predisposition and aging factors 
which played a role in the development of his condition."  
The examiner clearly concludes that "I cannot find any 
aggravation beyond the natural progression caused by his 
right ankle."

No other competent evidence of record medically attributes 
any diagnosed disability of the low back or the left ankle to 
the veteran's right ankle disability, nor is there any 
competent evidence of record indicating a permanent 
aggravation in the severity of the low back or left ankle 
disabilities beyond their natural progression due to the 
right ankle disability.  Thus, the most probative evidence on 
this medical question weighs against the claim on a secondary 
basis, and service connection is not warranted for either 
disability on a secondary basis.

With regard to both the primary and secondary theories of 
service connection in this case, the Board finds that the 
preponderance of the probative competent evidence is against 
granting service connection for low back disability or left 
ankle disability.  The Board acknowledges the veteran's own 
contentions regarding the etiology of his low back and left 
ankle disabilities.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
etiology do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In this regard, the Board notes that it has considered the 
veteran's competent testimony recalling the occurrence of in-
service injury to his low back and left ankle during service 
multiple decades ago, but finds that the contemporaneous 
medical records from that time are more probative and show no 
chronic disability associated with any in-service injury to 
those areas.  Regardless of whether the veteran experienced 
some acute injury to the low back and left ankle during 
service, the competent medical evidence in this case simply 
does not show any chronic disability of the low back or left 
ankle causally related to his military service.

Therefore, based on the totality of the evidence of record, 
the Board finds that service connection for low back 
disability and for left ankle disability is not warranted.  
The veteran's contentions are inconsistent with the record, 
which shows no contemporaneous evidence of low back or left 
ankle disability while in service or for multiple decades 
following service; the record also contains no competent 
evidence attributing causation or aggravation of low back or 
left ankle disabilities to the veteran's service-connected 
right ankle disability.  The October 2007 VA medical 
examination report stated that the low back and left ankle 
disabilities are unlikely related to service and unlikely 
caused or aggravated by the service-connected right ankle 
disability.  Thus, a preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for low back disability and for left ankle disability on any 
basis.  As the preponderance of the evidence weighs against 
the claims, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is not 
warranted.  Service connection for a left ankle disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a bilateral knee disability, the Board finds 
that additional development remains necessary before proper 
informed appellate review may proceed.  The Board finds that 
the medical evidence of record, particularly the October 2007 
VA examination report, presents confusion and conflicting 
indications regarding the etiology of the veteran's bilateral 
knee disability.

The veteran's service connected right ankle disability has 
been repeatedly described in the medical evidence, including 
an April 2003 VA examination report, as apparently 
manifesting in "a twisting injury at work" in the 1990's, 
followed by another "twisting injury" in August 2002.  The 
October 2007 VA examination report also makes reference to 
the work related twisting injury in the 1990's.  
Significantly, the October 2007 report contains the VA 
examiner's opinion that "it seems his knee problems were 
related or aggravated by work related ankle injury."  This 
statement appears to attribute causation or aggravation of 
the bilateral knee disability to the 1990's work injury 
involving twisting of the veteran's service-connected right 
ankle.  This medical impression may be highly significant, 
but the October 2007 report presents confusing and 
contradictory indications in this regard.  The Board observes 
that the October 2007 report elsewhere includes the 
"bilateral knee" disabilities when listing claimed 
disabilities indicated to be "not aggravated beyond the 
natural progression by the right ankle disability."  The 
Board's review of the discussed rationale for the examiner's 
opinion reveals that the examiner found that the "left ankle 
is not presenting evidence of arthritis beyond the natural 
cause" and that the "mechanical back pain ... may be related 
to other causes."  However, the discussion does not 
expressly state a rationale supporting the finding that the 
bilateral knee disability is not caused or aggravated by the 
right ankle disability; in fact, the opinion does not 
expressly state whether the bilateral knee disability may be 
caused (rather than aggravated) by the right ankle 
disability.

In light of the conflicting statements regarding the 
bilateral knee disability in the October 2007 report, one of 
which expressly attributes some part of the knee disability 
to an injury involving the veteran's service-connected right 
ankle, the Board believes that clarification of the October 
2007 medical opinion is required in order to give the 
veteran's bilateral knee claim proper consideration.

Additionally, the Board notes in passing that the veteran's 
service medical records contain multiple entries indicating 
symptoms of leg and knee problems during service.  The 
October 2007 VA examination report states that the current 
bilateral knee disability is not related to service, in part, 
because "no medical treatment was sought in the service."  
As this matter is being remanded for clarification of the 
medical opinion regarding the secondary theory of service 
connection in this case, the Board believes it is reasonable 
to further request a clarifying opinion on the questions of 
direct service connection, to contemplate the service medical 
records showing treatment of various symptoms and injuries to 
both legs and knees at times during active service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims file should be 
forwarded to the VA examiner who authored 
the October 2007 VA examination report 
concerning the veteran's bilateral knee 
disability, if available.  Otherwise, the 
veteran should be scheduled for an 
appropriate new VA examination to 
determine the nature and etiology of the 
claimed bilateral knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should respond to the following: 

a) Please identify any current 
disabilities found for the veteran's 
knees.  

b) For each current disability 
diagnosed in the veteran's knees, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.  

c) For each current disability 
diagnosed in the veteran's knees, is it 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is due to or has been 
permanently aggravated by the veteran's 
service-connected right ankle 
disability?  In answering this 
question, please offer an explanation 
that addresses and reconciles the 
October 2007 report's confusing 
statements (which at one point state 
that the knee disability is not 
aggravated by the right ankle 
disability, but also suggest that the 
knee disability may be "related or 
aggravated by" a twisting injury to 
the veteran's service-connected right 
ankle).

2.  The RO should then review the 
veteran's claim of entitlement to service 
connection for bilateral knee disability, 
including as secondary to the service- 
connected right ankle disability.  The RO 
should adjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


